REASONS FOR ALLOWANCE
Claims 1, 4-14 and 16-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a fuel system, including: “the plurality of drain lines each forming one drain line connection to the common drain conduit for draining actuating fluid from one of the plurality of isolation valve assemblies, and a total number of drain line connections in the fuel system for draining actuating fluid from the plurality of isolation valve assemblies to the common drain conduit is equal to a total number of the plurality of fuel injectors in the fuel system,” in combination with the remaining limitations of the claim. Also, see the previous reasons for the indication of allowable subject matter on pages 21-23 of the final Office Action mailed 06/25/2021.
With respect to independent claim 9, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a fuel injector, including: “each of the first isolation valve member and the second isolation valve member defining a longitudinal axis and including a valve head having an axial end surface in contact with the respective spring biaser, an underhead surface, and a valve stem extending from the underhead surface, and the underhead surface is in contact with the injector body at the respective closed position,” in combination with the remaining limitations of the claim. Also, the last paragraph of page 9 of Applicant’s remarks filed 08/25/2021 U.S. Patent Application Publication No. 2014/0252108 to Cavanagh, U.S. Patent Application Publication No. 2005/0045150 to Furukubo et al., JP 2008-045539 A to Funai et al., and U.S. Patent No. 3,559,678 to Donner.
With respect to independent claim 18, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested an isolation valve assembly, including: “each of the first isolation valve member and the second isolation valve member defining a longitudinal axis and including a valve head having an axial end surface in contact with the respective spring biaser, an underhead surface, and a valve stem extending from the underhead surface, and the underhead surface is in contact with the injector body at the respective closed position,” in combination with the remaining limitations of the claim. Also, the last paragraph of page 9 of Applicant’s remarks filed 08/25/2021, as well as the first paragraph of page 10 of Applicant’s remarks filed 08/25/2021, have been found to be persuasive with respect to the closest art of record with regard to the isolation valve assembly recited by claim 18: Cavanagh, Furukubo, and Funai.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747